EXHIBIT 10.02

 

SECOND AMENDMENT OF

EMPLOYMENT AGREEMENT OF MARILYN L. WHITE

This Second Amendment of Employment Agreement (the “Amendment”) is made and
entered into by and between Marilyn L. White (the “Employee”) and General
Employment Enterprises, Inc., an Illinois Corporation (the “Company”)
(collectively, the “Parties”).

WHEREAS, the Parties entered into an Employment Agreement effective as of
December 19, 2001 (the “Agreement”); and

WHEREAS, the Parties previously have amended the Agreement and now consider it
desirable to further amend the terms and conditions of the Agreement by this
Second Amendment;

NOW THEREFORE, in accordance with Section 9 of the Agreement and in
consideration of the mutual promises herein made, the sufficiency of which are
expressly acknowledged, the Parties agree as follows:

1.            The following two sentences are hereby added to the end of Section
1(ii) of the Agreement:

“Employee and the Company acknowledge that the Employee’s Base Salary (as
defined in Section 4 of this Agreement) as of January 1, 2009 is Two Hundred
Thousand Dollars ($200,000). Notwithstanding the foregoing, from January 1, 2009
through December 31, 2009 (the ‘Reduced Period’) the Company shall pay Employee
an annualized rate of One Hundred and Eighty Thousand Dollars ($180,000) less
tax and related withholdings; provided that, for all purposes of this Agreement,
including, but not limited to, Section 4 relating to Severance Following Change
in Control and Sections 5 and 6(d) relating to Termination for Good Reason
Following Change in Control the term ‘Base Salary’ shall continue to mean the
Executive’s base salary at the annualized rate of Two Hundred Thousand Dollars
($200,000); provided further that, if the Company experiences a ‘Change in
Control’ (as defined in Section 6(b) of this Agreement) during the Reduced
Period, the Executive’s annualized rate shall automatically revert to Two
Hundred Thousand Dollars ($200,000) for all purposes of this Agreement.”

 

2.             The following new Sections 13(d) and 13(e) are hereby added to
Section 13 of the Agreement:

 

“(d)     Each payment under this Agreement or any Company benefit plan is
intended to be treated as one of a series of separate

 



 

--------------------------------------------------------------------------------

payments for purposes of Code Section 409A and Treasury Regulation Section
1.409A-2(b)(2)(iii) (or any similar or successor provisions).

 

(e)       For purposes of this Agreement, the Employee’s employment is
terminated when the Employee experiences a ‘separation from service’ within the
meaning of Code Section 409A.”

 

3.            The Parties agree that the changes made by this Amendment shall
not constitute a waiver of the Employee's right to terminate employment for Good
Reason Following a Change in Control under Sections 5 and 6(d) of the Agreement
and receive severance for any changes or reductions other than those explicitly
agreed to herein.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment on this 27th
day of January, 2009.

GENERAL EMPLOYMENT ENTERPRISES, INC.

EMPLOYEE

 

 

By:

/s/ Sheldon Brottman

/s/ Marilyn L. White

 

Its:

Chairman Compensation Committee



2

 